133 F.3d 940
Charles W. CLARKE, Plaintiff-Appellee-Cross-Appellant,v.Richard L. STALDER, et al., Defendants,Richard L. Stalder, et al., Defendant-Appellant-Cross-Appellee,Robert Tanner, Defendant-Appellee,Captain Charles Moulard, Defendant-Appellee.
No. 96-30313.
United States Court of Appeals,Fifth Circuit.
Dec. 31, 1997.

Terry Edward Allbritton, Appellate Advocacy Program, Tulane Law School, New Orleans, LA, Jane L. Johnson, Tulane Law Clinic, New Orleans, LA, for Clarke.
Cary A Des Roches, Fraser & Des Roches, New Orleans, LA, Richard A. Fraser, III, Gelpi, Sullivan, Carroll & Gibbens, New Orleans, LA, for Stalder.
Appeals from the United States District Court for the Eastern District of Louisiana; Alma L. Chasez, United States Magistrate Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion September 9, 1997, 5 Cir., 1997, 121 F.3d 222)
Before POLITZ, Chief Judge, and KING, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.